Citation Nr: 0710991	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for aspergillosis.

2.  Entitlement to service connection for scar, right back, 
status post lung surgery (back scar).

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected bronchial asthma, chronic bronchitis.

4.  Entitlement to an initial evaluation in excess of 20 
percent for bronchial asthma, chronic bronchitis (asthma 
condition).

5.  Entitlement to an initial compensable evaluation for 
allergic rhinitis (claimed as allergies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  The veteran has also claimed other periods of service 
in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of the Phoenix, 
Arizona regional office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for the 
veteran's asthma condition, evaluated as 20 percent 
disabling, and allergic rhinitis, evaluated as 
noncompensable, and denied service connection for 
aspergillosis, scar, right back, status post lung surgery, 
and GERD, to include as secondary to service-connected 
bronchial asthma, chronic bronchitis.  The veteran perfected 
a timely appeal of these determinations to the Board.

In August 2006, the veteran, accompanied by his 
representative, testified at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge at the RO.

The issues of entitlement to higher evaluations for the 
veteran's service-connected asthma condition and allergic 
rhinitis, and entitlement to service connection for 
aspergillosis and scar, right back, status post lung surgery, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDING OF FACT

The veteran's GERD did not have its onset during service, and 
is not related to an in-service disease or injury, or a 
service-connected disorder.


CONCLUSION OF LAW

The veteran's GERD was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006) and 
as revised by 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2005 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, as well as the type of 
evidence VA would assist him in obtaining.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also informed that he should send to VA evidence 
in his possession that pertains to the claim.  In addition, 
the RO advised the veteran of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  The RO also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
The VCAA requires only that the duty to notify be satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination, 
and statements submitted by the veteran and his 
representative in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  Further, service connection may 
be granted for disability proximately due to or the result of 
a service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final 
rule revising § 3.310 to conform to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The veteran's medical records indicate that the veteran 
currently suffers from GERD.  The veteran is also service 
connected for bronchial asthma, chronic bronchitis.  In this 
case, the veteran does not contend, nor do his service 
medical records indicate, that his GERD had its onset in 
serve.  Rather, the veteran contends that his GERD is related 
to his service-connected asthma condition.  Specifically, the 
veteran indicates that his GERD aggravates his service-
connected asthma condition, making this condition worse.

In support of his contentions, the veteran has submitted 
reports from his treating physicians.  A February 2000 report 
noted that the veteran has both GERD and asthma. This report 
also indicates that GERD is a known trigger for asthma and 
that it is not uncommon for patients to present with asthma 
and subsequently they are found to have either typical or 
occult gastroesophageal reflux.  This physician then noted 
that the veteran's asthma significantly worsens during 
periods when his GERD is not under adequate control, and that 
adequate treatment of gastroesophageal reflux is crucial in 
the control of asthma.  A March 2005 report of the same 
physician states similar findings.  A September 2005 report 
of different treating physician confirms the findings of the 
first physician.  In this report, the physician noted the 
veteran's asthma and GERD.  He then stated that "[i]t is 
important to treat the reflux since it can precipitate asthma 
symptoms.  I think that Asthma and Reflux are intermingled 
and should treat GERD in order to improve Asthma."  

In order to determine if the veteran suffers from GERD and 
whether this condition is related to the veteran's service or 
his service-connected asthma condition, the veteran was 
afforded a VA examination in July 2005.  The examiner 
indicated that the veteran's claims file was reviewed in 
connection with the examination and report.  The veteran's 
medical history and symptoms were noted.  After examination, 
the veteran was diagnosed with GERD.  With regard to a nexus 
to service or his service-connected asthma condition, the 
examiner stated that "[t]his is not directly due to his 
service-connected asthma and is less likely as not 
exacerbated by his asthma condition.  In concur with Dr. 
[R]'s assessment that his gastroesophageal reflux disease can 
exacerbate his asthma condition, but the reverse is not 
likely to be true."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's GERD is 
related to a disease or injury in service, to include his 
service-connected asthma condition.  There is no evidence 
directly linking the veteran's current condition with his 
active duty service.  Additionally, the evidence is against a 
finding that the veteran's condition is secondary to his 
service-connected asthma condition.  In this regard, the 
Board notes that the July 2005 VA examiner, after examining 
both the veteran and his claims file in connection with his 
opinion, found that the veteran's GERD was not directly due 
to his service-connected asthma and was less likely as not 
exacerbated by his asthma condition.  He also noted that the 
veteran's gastroesophageal reflux disease can exacerbate his 
asthma condition, but the reverse was not likely to be true.

While the veteran may feel that his condition is causally 
related to his service, as a lay person he is not competent 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against 
service connection for GERD, to include as secondary to 
service-connected asthma. 


ORDER

Service connection for gastroesophageal reflux disease is 
denied.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to higher 
evaluations for his service-connected asthma condition and 
allergic rhinitis, and entitlement to service connection for 
aspergillosis and scar, right back, status post lung surgery, 
must be remanded for further action.

The Board notes that the veteran testified in August 2006 
that his service-connected lung and sinus conditions had 
worsened since his previous VA examinations in April 2001 and 
May 2002.  The veteran also contended that this diagnosed 
GERD exacerbated his asthma and should be considered in 
evaluating this condition.  Because the veteran alleges that 
his service-connected conditions have worsened, these matters 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

With respect to the veteran's aspergillosis and related back 
scar, the veteran testified before the Board that after 
service he was in the reserves.  During periods of active 
duty for training in the reserves, the veteran states that he 
was symptomatic for aspergillosis.  Immediately after one 
such period of active duty for training, he stated that he 
called his physician the Sunday after he returned and was 
told to come in right away.  The veteran stated he was 
diagnosed with aspergillosis and underwent lung surgery for 
this condition.  The veteran's claims file, however does not 
contain a record of the dates or activities that the veteran 
engaged in with respect to periods of active duty for 
training in the reserves, and also does not contain a VA 
examination to determine whether the veteran's condition had 
its onset or was aggravated during active service or active 
duty for training in the reserves.

In this regard, the Board notes that applicable law provides 
that service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military, naval, or air service, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  

Finally, the Board notes that at the August 2006 hearing, the 
veteran identified medical records related to his conditions 
that have not been associated with the claims file.  
Specifically, the veteran noted that he had recent or 
upcoming medical appointments with his treating physicians at 
the VA Medical Center in Phoenix, Arizona, that relate to his 
allergic rhinitis, asthma, and aspergillosis.  These records 
have not been associated with the veteran's claims file.  
Prior to conducting new examinations, therefore, the RO must 
associate with the claims folder any outstanding records of 
the veteran's treatment for his conditions, to include any 
relevant medical and treatment records from the Phoenix, 
Arizona, VA Medical Center dated since June 2006.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

In view of the above, this matter is REMANDED for the 
following actions:
        
1.  Obtain any treatment records from the 
Phoenix, Arizona, VA Medical Center, 
dated from June 2006 to the present, and 
any other relevant medical records 
identified by the veteran.  

2.  Obtain service personnel records for 
the veteran detailing periods of active 
duty for training in the reserves, and 
the veteran's duty assignments during 
these periods of training.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
veteran should be afforded an appropriate 
VA examination to determine whether the 
veteran's aspergillosis and related back 
scar had their onset during or were 
aggravated by active service, or active 
duty for training.  All necessary special 
studies or tests should be accomplished.  
The examiner should review the evidence 
in the claims folder, including a copy of 
this REMAND, and acknowledges such review 
in the examination report.  The report 
should contain a detailed account of all 
manifestations and residuals of 
aspergillosis found to be present.  

If the examiner diagnoses the veteran as 
having aspergillosis or residuals 
thereof, the examiner should offer an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's condition 
was caused by or had its onset during 
active duty from August 1974 to August 
1977.  The examiner should also offer an 
opinion regarding whether the veteran's 
condition had its onset during a period 
of active duty for training or whether a 
period or periods of active duty for 
training in the reserves aggravated such 
condition beyond the natural progress of 
the disease process.  

In this regard, the examiner should 
comment on the veteran's testimony before 
the Board that he was diagnosed with 
aspergillosis immediately after returning 
from a period of active duty for training 
and was symptomatic during such training.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO/AMC should schedule the veteran for an 
appropriate VA examination in order to 
determine the severity of the veteran's 
service-connected asthma condition.  All 
appropriate testing should be conducted, 
including a pulmonary function test.  

5.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO/AMC should schedule the veteran for an 
appropriate VA examination in order to 
determine the severity of the veteran's 
service-connected allergic rhinitis.  The 
examiner should express an opinion as to 
whether the condition is productive of 
(i) 50 percent obstruction of the nasal 
passage on both sides, (ii) complete 
obstruction on one side; or (iii) polyps.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


